Citation Nr: 1206092	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-38 385	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUES
 
1.  What evaluation is warranted for migraine headaches from October 16, 2005 to December 15, 2005?
 
2. What evaluation is warranted for migraine headaches from December 16, 2005?
 
3.  What evaluation is warranted for depression from October 16, 2005 to December 15, 2005?
 
4.  What evaluation is warranted for depression from December 16, 2005?
 
5.  What evaluation is warranted for residuals of a fracture of the left middle finger from October 16, 2005 to December 15, 2005?
 
6.  What evaluation is warranted for residuals of a fracture of the left middle finger from December 16, 2005?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from July 1998 to October 2005.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the Pittsburgh, Pennsylvania RO.
 
In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the evidence has not shown, nor has the Veteran suggested unemployability due to service-connected disorders.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders need not be discussed.
 
The issues of what evaluation is warranted for migraine headaches, depression and residuals of a left middle finger fracture from December 16, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Resolving the benefit of the doubt in the Veteran's favor, between October 16, and December 15, 2005, migraine headaches were productive of prostrating attacks averaging one in two months over the last several months.
 
2.  Between October 16, and December 15, 2005, depression was manifested by mild symptoms that decreased her occupational efficiency
 
3.  Between October 16, and December 15, 2005, residuals of a fracture of the left middle finger were not manifested by flexion limited to a gap of one inch (2.5 cm.) or more between the fingertip of the long finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible, extension limited by more than 30 degrees or pain which causes limitation of motion.
 
 
CONCLUSIONS OF LAW
 
1.  Between October 16, 2005 and December 15, 2005, the criteria for a 10 percent rating, but no higher, for migraine headaches were  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).
 
2.  Between October 16, 2005 and December 15, 2005, the criteria for a 10 percent rating for depression were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).
 
3.  Between October 16, 2005 and December 15, 2005, the criteria for a compensable rating residuals of a left middle finger fracture, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5226, 5229 (2011).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Of note, the December 2005 VA examiner reported that the Veteran's claims file and service treatment records were unavailable for review at the time of examination.  In this case, the Veteran was not prejudiced by the examiner's inability to review her claims file as service connection is established and the claims file did not contain any additional medical evidence for the period on appeal that would have informed the VA examiner's findings.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and thus allows the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312
 
In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Increased Rating Claims-Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
Migraine Headaches
 
Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Though the Diagnostic Code does not provide a definition for  "prostrating," prostration is defined as " extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).
 
Factual Background and Analysis
 
At a December 2005 VA medical examination, the Veteran explained that she had had migraines since 2003 for which she received medication.  The examiner opined that the appellant's migraines were intermittent with remissions, and that she treated them with Tylenol at the time of examination.  She previously had taken Fioricet, but she was unable to take that medication because of a then present pregnancy.  The Veteran reported that her response to treatment was fair and that she did not experience side effects from her current treatment.  The examiner diagnosed migraine headaches and stated that the migraines did not affect the Veteran's daily activities.  The Veteran, however, stated that when she experienced migraine attacks when was unable to perform her daily activities and had to lie down and rest.  
 
Resolving reasonable doubt in the appellant's favor, the Board finds that the evidence demonstrates symptoms which warrant a 10 percent disability rating between October 16 and December 15, 2005 for migraine headaches.  As noted above, a 10 percent evaluation may be assigned for headaches with characteristic prostrating attacks averaging once every two months over the last several months.  During her examination, the Veteran reported intermittent migraines which required her to lay down when active.  For this period on appeal, a 10 percent rating is warranted.  
 
A higher, disability rating is not, however, warranted.  The evidence of record does not demonstrate either a frequency of migraine headaches with characteristic prostrating attacks occurring on an average once a month over the prior several months, or very frequent migraines productive of severe economic inadaptability..  
 
The rating criteria for the Veteran's service-connected migraines reasonably describe her disability level and symptomatology.  Hence, the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
 
Depression
 
Regulations establish a General Rating Formula for rating psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130, however, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).
 
With regard to psychiatric disorders, regulations provide that the frequency, severity, and duration of psychiatric symptoms must be considered as well as the length of, and the Veteran's ability to adjust during, periods of remission.  The evaluation assigned must be based on all the evidence of record that bears on occupational and social impairment and not merely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Finally, the evaluation assigned to a psychiatric disorder depends on the occupational and social impairment actually caused by psychiatric symptoms.  38 C.F.R. § 4.130.
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9434, which addresses major depressive disorder, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.
 
One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  
 
A score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school function (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  
 
Factual Background and Analysis
 
The Veteran was afforded a VA examination for mental disorders in December 2005.  She was pregnant at the time of the examination.  During her examination the Veteran reported that her pursuits were largely concerned taking care of her child and home.  She denied a history of suicide attempts, assualtiveness and problematic substance abuse.  The Veteran described symptoms during the past year.  She reported that she had been very depressed but with treatment she had improved and was off psychotropics.  The appellant was recorded as stating that she felt better without medication.   [The appellant asserts that the medication was discontinued due to her pregnancy.]

On mental status examination the Veteran's affect was appropriate, she had a dysphoric mood but intact attention.  She was intact to person, place and time, thought process was goal directed, relevant and coherent.  There were no delusions and the Veteran had good judgment and insight.  She reported mild sleep impairment but denied panic attacks.  Impulse control was good, and no episodes of violence or suicidal or homicidal thoughts were reported.  The Veteran reported no problem with activities of daily living.  She was able to maintain personal hygiene and her memory was normal.  She reported being unemployed due to her pregnancy and needing to care for her child.  She did not state that her unemployment was due to the effects of her mental disorder.  The examiner opined that the Veteran had depression not otherwise specified, in remission.  A global assessment score of 70 was provided.  
 
The Board finds that, for the period on appeal, a 10 percent rating, but no greater most approximates the Veteran's symptoms.  The rating criteria for a 10 percent disability evaluation include symptoms which most closely approximate occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Here, the evidence shows that the Veteran has been on and off of medication for her depression.  Further, the assigned global assessment of functioning score reflects that the appellant did have mild problems.  Hence, resolving reasonable doubt in the appellant's favor the Board will assign a 10 percent rating from October 16 to December 15, 2005.  

The preponderance of the evidence is, however, against entitlement to a 30 percent evaluation.  In this respect, there is no evidence that the appellant's depression during this term was manifested by intermittent periods of inability to perform occupational tasks due to such symptoms as a depressed mood or anxiety.  There is no evidence that the disorder was manifested by suspiciousness, panic attacks (weekly or less often), or chronic sleep impairment.  There was no evidence of mild memory loss.  Hence, a rating in excess of 10 percent during the term is not in order.  

The appellant's disability picture due to depression between October 16 and December 15, 2005, was not so unusual or exceptional in nature as to warrant referral of her case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The symptoms experienced by the appellant were specifically contemplated by the rating criteria. These symptoms did not require frequent periods of hospitalization.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of extraschedular rating.  Thun.
 
Residuals of Left Middle Finger Fracture
 
Under Diagnostic Code 5226, a rating of 10 percent is warranted for unfavorable or favorable ankylosis of the middle finger.  Under Diagnostic Code 5229, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip of the long finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 .
 
Factual Background and Analysis
 
The Veteran was afforded a VA examination of the left middle finger in December 2005.  During her examination she reported that the onset of the injury was 1999 and that she experienced a slight flexion deformity and limited range of motion on flexion.  She stated that symptoms were intermittent with remissions and that she took Motrin to relieve her symptoms.  
 
Physical examination of the left metacarpal to phalangeal joint noted a mild deformity but no ankylosis.  There was no gap between the thumb pad and tips of the fingers or between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  Hand strength and dexterity were normal.  Range of motion studies demonstrated active motion from 0 to 90 degrees, pain beginning at 0 degrees.  Range of motion against strong resistance was 0 to 90 degrees and passive motion was from 0 to 90 degrees.  Pain began at 0 degrees.  There was no additional limitation of motion on repetitive use
 
Range of left middle proximal interphalangeal joint motion revealed 0 to 110 degrees of active motion against gravity, passive motion, and active motion against strong resistance.  Pain began at 0 degrees for all movement.  Range of motion of the distal interphalangeal joint was from 0 to 40 degrees with active motion against gravity, passive motion and active motion against strong resistance.  Pain began at 40 degrees and ended at 20 degrees on all movements.  There was no additional limitation of motion on repetitive use.  The Veteran stated that her grip was not very good and that she could not hold certain things.  There were no other effects with daily activities noted.  There was no evidence of ankylosis or amputation of the finger.
 
In this case, for the period on appeal, a compensable rating for the Veteran's left middle finger disability is not warranted.  Here, the Veteran's flexion is not limited to a gap of one inch (2.5 cm.) or more between the fingertip of the long finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  While there is evidence of pain, pain is not shown to cause a limitation of motion and therefore a higher disability rating is not warranted under Deluca.  Accordingly, the Veteran's claim of entitlement to a compensable disability rating for her left middle finger disorder must be denied for the period from October 16 to December 15, 2005..
 
The applicable rating criteria describe the Veteran's disorder and its severity.  As a result, the Board does not find an exceptional disability picture that would merit referral for consideration of higher ratings on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) ; Thun.  
 

ORDER
 
Entitlement to a 10 percent disability evaluation, but not higher, from October 16, to December 15, 2005, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.
 
Entitlement to a 10 percent from October 16, to December 15, 2005, for depression, is granted, subject to the laws and regulations governing the payment of monetary benefits.
 
Entitlement to a compensable disability evaluation for residuals of a fracture of the left middle finger from October 16, to December 15, 2005, is denied.
 
 
REMAND
 
Initially, the claims file does not contain any treatment records, private or otherwise, after 2007.  Thus, in accordance with its duty to assist VA must make as many requests as necessary to obtain VA and other Federal records and should   reasonable efforts to obtain records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c).  
 
Further, the Veteran's last VA examination took place in December 2005.  As the VA examinations are seven years old and as she asserts that her symptoms are worse, a new examination is in order.  See 38 C.F.R. § 3.326 (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  
 
Finally, in her January 2007 notice of disagreement, the Veteran suggests that she has a scar secondary to her service-connected left middle finger disorder.  In some cases, a separate disability evaluation is warranted for scars.  See 38 C.F.R. § 4.118.  Accordingly, on examination of the Veteran's left middle finger, the examiner is asked to determine whether the Veteran has a scar secondary to her left middle finger fracture residuals and to describe the scar in accordance with the AMIE worksheet for scars.   
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  All attempts to secure any new evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and her representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for new examinations for depression, migraine headaches, and a left middle finger disorder.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiners for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheet for mental disorders, migraine headaches and finger disorders, each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disorder in question.  As noted above, the  VA examiner conducting the examination of the left middle finger is to discuss the nature of any scar related to fracture residuals in accordance with the AMIE worksheet for scars.  
 
The examiners must provide an opinion addressing the degree of any industrial impairment caused by her depression, migraine headaches and left middle finger fracture residuals respectively.  A full rationale must be provided for the opinions, with a complete discussion of the evidence of record.  
 
3.  The Veteran is hereby notified that it is her responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
4.  The AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any examination is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  Thereafter, the RO should readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


